Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                                                                                                                                          
Status of Claims 
This office action for the 15/216825 application is in response to the communications filed November 29, 2021. 
Claims 3, 9, 10, 21, 22 and 27 were amended November 29, 2021. 
Claims 8, 23 and 28 were cancelled November 29, 2021. 
Claims 33-36 were added as new November 29, 2021. 
Claims 2-7, 9-11, 21, 22, 24-27 and 29-36 are currently pending and considered below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-4, 7 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xia et al. (US 2011/0184245; herein referred to as Xia) in view of Gertner (US 2008/0188766). 
As per claim 3, 
Xia teaches a processor configured to be operatively coupled to a retractor and configured to execute instructions to determine at least one of a time length of the retractor retracting tissue during a performance of a surgical procedure on a patient, an amount of the tissue retraction, and an amount of pressure being placed on at least one of tissue and nerves as a result of the retraction:  
(Paragraphs [0006] and [0021] of Xia. The teaching describes a surgical retractor system which may include a retractor, a sensor, and a processing system. The sensor is disposed on the retractor and is configured to measure a parameter indicative of at least one characteristic of the tissue adjacent the first or the second blade. The processing system is in communication with the sensor and configured and arranged to receive information from the sensor indicative of 
(Paragraphs [0026]-[0031] of Xia. The teaching describes determining the time that has elapsed during a surgical procedure, the distance between the first and second retractor portions, and the amount of pressure being applied to the tissue of a patient.)
Xia further teaches that the processor is further configured to be operatively coupled to a retractor and configured to execute instructions to determine if any one or more of the time length reaches a predetermined threshold amount of time, the amount of tissue retraction reaches a predetermined amount of tissue, and the amount of pressure reaches a predetermined amount of pressure, and cause movement of the retractor relative to the patient if any one or more of the time length reaches the predetermined threshold amount of time, the amount of tissue retraction reaches the predetermined amount of tissue, and the amount of pressure reaches the predetermined amount of pressure:  
(Paragraph [0034] of Xia. The teaching describes that the controller determines a threshold pressure that is to be applied to a patient’s tissue. When the pressure exceeds the predetermined threshold, the controller would cause movement of the first and second retractor to correct the parameter.)
Xia does not explicitly teach wherein the processor is configured to determine at least the amount of pressure being placed on at least one of tissue and nerves as a result of the retraction, and the processor is configured to execute instructions to mechanically prevent the amount of pressure being placed on at least one of tissue and nerves from exceeding the predetermined amount of pressure. 
However Gertner teaches wherein the processor is configured to determine at least the amount of pressure being placed on at least one of tissue and nerves as a result of the retraction, and the processor is configured to execute instructions to mechanically prevent the amount of pressure being placed on at least one of tissue and nerves from exceeding the predetermined amount of pressure:
(Paragraphs [0043] and [0105] of Gertner. The teaching describes a retractor that has a safety valve that prevents the device from exceeding a predetermined threshold of pressure.)
It would have been obvious to one of ordinary skill in the art before the time of invention to add to the teaching of Xia, the safety parameters of Gertner. Paragraph [0043] of Gertner demonstrates that there is significant safety considerations when expandable devices are inserted into a patient. One of ordinary skill in the art would have added to the safety features of Xia a maximum pressure parameter that the system would know not to exceed so as to keep the patient safe. One of ordinary skill in the art would have added to the teaching of Xia, the safety parameters of Gertner based on this incentive without yielding unexpected results. 
As per claim 2, 
The combined teaching of Xia and Gertner teaches the limitations of claim 3. 
Xia further teaches further comprising a sensor configured to sense a physical characteristic of the patient during the performance of the surgical procedure, wherein the processor is configured to use the sensed physical characteristic in determining if any one or more of the time length reaches the predetermined threshold amount of time, the amount of tissue retraction reaches the predetermined amount of tissue, and the amount of pressure reaches the predetermined amount of pressure. 
(Paragraph [0026] of Xia. The teaching describes a sensor for determining the tissue pressure of the patient. This sensor would detect the physical characteristic of pressure applied to the patient tissue.)
As per claim 4, 
The combined teaching of Xia and Gertner teaches the limitations of claim 3. 
Xia further teaches wherein, in determining if any one or more of the time length reaches the predetermined threshold amount of time, the amount of tissue retraction reaches the predetermined amount of tissue, and the amount of pressure reaches the predetermined amount of pressure, the processor is configured to use at least one of clinical study data stored in the memory, data stored in the memory regarding lengths of retraction in previously performed surgical procedures, data stored in the memory regarding locations of retraction in previously performed surgical procedures, data stored in the memory regarding durations of retraction in previously performed surgical procedures, and data stored in the memory regarding pain levels of patients following previously performed surgeries. 
(Paragraph [0049] of Xia. The teaching describes “the warning may be activated with a pressure greater than 100 mmHg has been sustained for more than 15 minutes or when a pressure greater than 50 mmHg has been sustained for more than 30 minutes.” These parameters would have been stored in the system memory. Furthermore, these parameters would have had to been based on some sort of clinical study data, otherwise the device would be basing this warning on baseless speculation.)
As per claim 7, 
The combined teaching of Xia and Gertner teaches the limitations of claim 3. 
Xia further discloses wherein the movement of the retractor includes release of the retractor from the tissue or adjusting the retractor's retraction of the tissue. 
(Paragraph [0034] of Xia. The teaching describes that the controller determines a threshold pressure that is to be applied to a patient’s tissue. When the pressure exceeds the predetermined threshold, the controller would cause movement of the first and second retractor to correct the parameter. This would include relieving the pressure from the patient.)
As per claim 11, 
The combined teaching of Xia and Amor teaches the limitations of claim 3. 
Xia further teaches further comprising the retractor. 
(Paragraph [0021] of Xia. The teaching describes the actual retractor.)
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xia and Gertner in further view of Riess in further view of Cory et al. (US 2006/0085049; herein referred to as Cory).
As per claim 5, 
The combined teaching of Xia and Gertner teaches the limitations of claim 3. 
The combined teaching of Xia and Gertner does not explicitly teach a memory that stores post-operative pain levels of the patients. 
However Riess teaches a memory that stores post-operative pain levels of the patients. 
(Paragraphs [0016] and [0017] of Riess
It would have been obvious to one of ordinary skill in the art before the time of invention to add to the combined teaching of Xia and Gertner the cyclic retractor application technique of Riess. Paragraph [0016] of Riess demonstrates that there is improvement is patient pain outcomes when this technique is implemented. This technique would be adapted into Xia by using the cycles in the technique as a guidepost in the retraction procedure. One of ordinary skill in the art would have added to the combined teaching of Xia and Gertner, the cyclic retractor application technique of Riess based on this incentive without yielding unexpected results.
The combined teaching of Xia, Gertner and Riess does not explicitly teach a memory that stores a library of nerve characteristics of patients having had surgery performed thereon. 
However Cory teaches a memory that stores a library of nerve characteristics of patients having had surgery performed thereon. 
(Paragraph [0391] of Cory. The teaching describes referencing a nerve atlas to determine the health of a nerve while in procedure.)
It would have been obvious to one of ordinary skill in the art before the time of invention to add to the combined teaching of Xia, Gertner and Riess, the teaching of Cory. Paragraph [0391] of Cory teaches that the reason that a nerve atlas is used in procedures is to limit the amount of pain that a patient feels through administering pain blockers. This nerve atlas would have been used to determine when and where to take pain blocking measures. In the surgical setting a physician would have been able to use this in procedure to assist in better patient post-operative outcomes when a retractor has been used. One of ordinary skill in the art would have added to the combined teaching of Xia, Gertner and Riess, the teaching of Cory based on this incentive without yielding unexpected results.
The combined teaching of Xia, Gertner, Riess and Cory would then teach wherein, in determining if any one or more of the time length reaches the predetermined threshold amount of time, the amount of tissue retraction reaches the predetermined amount of tissue, and the amount of pressure reaches the predetermined amount of pressure, the processor is configured to use the library. 
(Paragraphs [0026]-[0031] of Xia, [0016] and [0017] of Riess, and [0391] of Cory. The combined teaching would then teach utilizing the data from Riess and Cory to determine parameters for the retractor to use during procedure to achieve a certain patient outcome.)
Claims 6, 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xia and Gertner in view of Riess et al. (US 2009/0192360; herein referred to as Riess).
As per claim 6, 
The combined teaching of Xia and Gertner teaches the limitations of claim 3. 
The combined teaching of Xia and Gertner does not explicitly teach wherein the predetermined threshold amount of time correlates to pain experienced by patients following previously performed surgeries, the predetermined amount of tissue correlates to the pain experienced by patients following previously performed surgeries, and the predetermined amount of pressure correlates to pain experienced by patients following previously performed surgeries.
However Riess teaches wherein the predetermined threshold amount of time correlates to pain experienced by patients following previously performed surgeries, the predetermined amount of tissue correlates to the pain experienced by patients following previously performed surgeries, and the predetermined amount of pressure correlates to pain experienced by patients following previously performed surgeries. 
(Paragraphs [0016] and [0017] of Riess. The teaching describes that when periods of retraction interruption are implemented, patients reported having improvements in post-operative pain. This would mean that the retractor implementation, including the time in use, amount of tissue being retracted and pressure applied to the tissue, would be interrupted after a predetermined amount of time.)
It would have been obvious to one of ordinary skill in the art before the time of invention to add to the combined teaching of Xia and Gertner the cyclic retractor application technique of Riess. Paragraph [0016] of Riess demonstrates that there is improvement is patient pain outcomes when this technique is implemented. This technique would be adapted into Xia by using the cycles in the technique as a guidepost in the retraction procedure. One of ordinary skill in the art would have added to the combined teaching of Xia and Gertner, the cyclic retractor application technique of Riess based on this incentive without yielding unexpected results.
As per claim 9, 
The combined teaching of Xia and Gertner teaches the limitations of claim 3. 
The combined teaching of Xia and Gertner does not explicitly teach wherein the processor is configured to determine at least the time length of the retractor retracting a tissue during a performance of a surgical procedure on a patient, and the predetermined threshold amount of time correlates to the pain experienced by patients following previously performed surgeries.
However Riess teaches wherein the processor is configured to determine the time length of the retractor retracting a tissue during a performance of a surgical procedure on a patient, and the predetermined threshold amount of time correlates to the pain experienced by patients following previously performed surgeries. 
(Paragraphs [0016] and [0017] of Riess. The teaching describes that when periods of retraction interruption are implemented, patients reported having improvements in post-operative pain. This would mean that the retractor implementation, including the time in use, amount of tissue being retracted and pressure applied to the tissue, would be interrupted after a predetermined amount of time.)
It would have been obvious to one of ordinary skill in the art before the time of invention to add to the combined teaching of Xia and Gertner the cyclic retractor application technique of Riess. Paragraph [0016] of Riess demonstrates that there is improvement is patient pain outcomes when this technique is implemented. This technique would be adapted into Xia by using the cycles in the technique as a guidepost in the retraction procedure. One of ordinary skill in the art would have added to the combined teaching of Xia and Gertner, the cyclic retractor application technique of Riess based on this incentive without yielding unexpected results.
As per claim 10, 
The combined teaching of Xia and Gertner teaches the limitations of claim 3. 
The combined teaching of Xia and Gertner does not explicitly teach wherein the processor is also configured to determine at least the amount of the tissue retraction, and the predetermined amount of tissue correlates to the pain experienced by patients following previously performed surgeries.
However Riess teaches wherein the processor is configured to determine at least the amount of the tissue retraction, and the predetermined amount of tissue correlates to the pain experienced by patients following previously performed surgeries. 
(Paragraphs [0016] and [0017] of Riess. The teaching describes that when periods of retraction interruption are implemented, patients reported having 
It would have been obvious to one of ordinary skill in the art before the time of invention to add to the combined teaching of Xia and Gertner the cyclic retractor application technique of Riess. Paragraph [0016] of Riess demonstrates that there is improvement is patient pain outcomes when this technique is implemented. This technique would be adapted into Xia by using the cycles in the technique as a guidepost in the retraction procedure. One of ordinary skill in the art would have added to the combined teaching of Xia and Gertner, the cyclic retractor application technique of Riess based on this incentive without yielding unexpected results.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xia and Gertner in further view of To (US 2011/0098531). 
As per claim 21, 
The combined teaching of Xia and Gertner teaches the limitations of claim 3. 
The combined teaching of Xia and Gertner does not explicitly teach wherein the processor is configured to receive data indicative of an ultrasound of the tissue of the patient, and the ultrasound of the tissue of the patient is in real time with the retraction of the tissue during the performance of the surgical procedure on the patient. 
However, To teaches generating data indicative of an ultrasound image of the tissue of the patient that is taken in real time with the retraction of the tissue during the performance of the surgical procedure on the patient:
(Paragraphs [0072], [0089], [0090] and [0097] of To. The teaching describes retractor cannula device 100 with a distal end 106. The distal end 106 may be 
It would have been obvious to one of ordinary skill in the art before the time of invention to add to the data received by the processor of combined teaching of Xia and Gertner, the ultrasound data generated by the retractor sensors of the teaching of To. Paragraphs [0090] and [0091] of To describe that the usage of ultrasound in surgical procedures that involve a retractor benefit from the information that the data provides. Specifically, a patient is safer with this data being generated and received by a user of the retractor device so as to avoid delicate structures that the retractor is coming into contact with. Incorporating this data into the data Xia already collects from its sensors would have provided a more accurate understanding of the patient safety while in the procedure. .
Claims 22, 24, 26, 27, 29, 30 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xia and To in further view of Toma et al. (US 2011/0208113; herein referred to as Toma)
As per claim 22, 
Xia teaches a processor configured to be operatively coupled to a retractor retracting tissue during a performance of a surgical procedure on a patient, the processor being configured to execute instructions: 
(Paragraphs [0006] and [0021] of Xia. The teaching describes a surgical retractor system which may include a retractor, a sensor, and a processing system. The sensor is disposed on the retractor and is configured to measure a parameter indicative of at least one characteristic of the tissue adjacent the first or the second blade. The processing system is in communication with the sensor and configured and arranged to receive information from the sensor indicative of the measured parameter. This establishes a processor that is operatively coupled to a retractor. The processing system 103 that, in an embodiment, includes a monitor 104 and a console, such as a computer system 106.)
Xia further teaches the processor configured to determine an amount of the tissue retraction: 
(Paragraphs [0026]-[0031] of Xia. The teaching describes the processing system determining the time that has elapsed during a surgical procedure, the distance between the first and second retractor portions (amount of tissue retraction), and the amount of pressure being applied to the tissue of a patient. The monitor 104 is structurally configured to receive information from the sensor 150. In the embodiment shown, the monitor 104 is connected to the sensor 150 
Xia further teaches the processor configured to determine if the amount of tissue retraction reaches a predetermined amount of tissue and cause movement of the retractor relative to the patient if the amount of tissue retraction reaches the predetermined amount of tissue: 
(Paragraph [0034] of Xia. The teaching describes that the monitor 104 is a safety mechanism. When a detected sensor signal exceeds a pre-established threshold, then in addition to the alarm system being activated, a safety mechanism is also activated. This may include automatically controlling the retractor to relieve pressure on the tissue.)
Xia does not explicitly disclose wherein the processor is configured to receive data indicative of an ultrasound image of the tissue of the patient that is taken in real time with the retraction of the tissue during the performance of the surgical procedure on the patient, the ultrasound image indicating segmentation of the tissue and thereby indicating location of the retractor in a desired plane. 
However, To teaches generating data indicative of an ultrasound image of the tissue of the patient that is taken in real time with the retraction of the tissue during the performance of the surgical procedure on the patient:
(Paragraphs [0072], [0089], [0090] and [0097] of To. The teaching describes retractor cannula device 100 with a distal end 106. The distal end 106 may be coupled to a retractor assembly 116 having two or more configurations, including an open configuration and a closed configuration. Device 100 may facilitate the positioning of an instrument in a targeted area. For example, the instrument may be steered using information, such imaging or physiological information, provided 
To further teaches using ultrasound to determine the location of the retractor in a desired tissue plane:
(Paragraphs [0090]-[0092] of To. The teaching describes that a trocar may be guided using fluoroscopic or other external imaging modality to place the trocar in proximity to a treatment area. In other embodiments, a tubular trocar may be used. From the final trocar position, the retractor cannula device 100 may be passed through a channel or lumen of the trocar and along the remaining distance to the therapy or treatment site using the onboard visualization capabilities. In other embodiments, the retractor cannula device 100 may have a rigid or fixed configuration, and may be manipulated by optionally manipulating the trocar to reach a desired location. The visualization channel 128 or the distal end 106 of the device 100 may include a sensor used to generate images or identify tissue or tissue characteristics. In one example, the sensor utilizes 
It would have been obvious to one of ordinary skill in the art before the time of invention to add to the data received by the processor of Xia, the ultrasound data generated by the retractor sensors of the teaching of To. Paragraphs [0090] and [0091] of To describe that the usage of ultrasound in surgical procedures that involve a retractor benefit from the information that the data provides. Specifically, a patient is safer with this data being generated and received by a user of the retractor device so as to avoid delicate structures that the retractor is coming into contact with. Incorporating this data into the data Xia already collects from its sensors would have provided a more accurate understanding of the patient safety while in the procedure. One of ordinary skill in the art would have added to the teaching of Xia, the teaching of To based on this incentive without yielding unexpected results. 
The combined teaching of Xia and To does not explicitly teach an ultrasound segmenting the patient’s tissue to determine a location.
However Toma teaches using ultrasound to segment patient tissue to ensure that a medical device is in a correct location. 
(Paragraph [0091] of Toma
It would have been obvious to one of ordinary skill in the art before the time of invention to add to the combined teaching of Xia and To, the ultrasound segment teachings of Toma. Paragraph [0091] of Toma demonstrates that the ultrasound information collected from the patient is used to determine that the catheter for delivering therapy to the patient is in the correct location. If the catheter was in the incorrect place, the desired therapy would not have been effective to treat the patient. Accordingly, this teaching demonstrates that knowing the segment of tissue that a medical device is in is critically important for the effective administration of the therapy desired. One of ordinary skill in the art would have seen this teaching and been able to add it to the combined teaching of Xia and To to improve the therapy delivered to the patient by the retractor. One of ordinary skill in the art would have added to the combined teaching of Xia and To, the teaching of Toma based on this incentive without yielding unexpected results. 
As per claim 24, 
The combined teaching of Xia, To and Toma teaches the limitations of claim 22, 
Xia further teaches wherein the processor is configured to maintain position of the retractor relative to the patient if the amount of tissue retraction does not reach the predetermined amount of tissue:
(Paragraphs [0026]-[0031] and [0049] of Xia. The teaching describes determining the time what has elapsed during a surgical procedure, the distance between the first and second retractor portions, and the amount of pressure being applied to the tissue of a patient. The monitor 104 may compare the received information with the stored threshold. If the received information exceeds the threshold, the monitor may give a warning. For example, the warning may be activated when a pressure greater than 100 mmHg has been sustained for more than 15 minutes or when a pressure greater than 50 mmHg has been sustained for more than 30 minutes. It would follow with the parameter 
As per claim 26, 
The combined teaching of Xia, To and Toma teaches the limitations of claim 22, 
Xia further teaches further comprising the retractor:
(Paragraph [0021] of Xia. The teaching describes that a physical retractor is connected to the processing system.)
As per claim 27, 
Xia teaches a processor configured to be operatively coupled to a retractor and configured to execute instructions: 
(Paragraphs [0006] and [0021] of Xia. The teaching describes a surgical retractor system which may include a retractor, a sensor, and a processing system. The sensor is disposed on the retractor and is configured to measure a parameter indicative of at least one characteristic of the tissue adjacent the first or the second blade. The processing system is in communication with the sensor and configured and arranged to receive information from the sensor indicative of the measured parameter. This establishes a processor that is operatively coupled to a retractor. The processing system 103 that, in an embodiment, includes a monitor 104 and a console, such as a computer system 106.)
Xia further teaches the processor configured to determine an amount of pressure being placed on at least one of tissue and nerves as a result of a retractor retracting tissue during a performance of a surgical procedure on a patient:
(Paragraphs [0026]-[0031] of Xia. The teaching describes the processing system determining the time that has elapsed during a surgical procedure, the distance between the first and second retractor portions, and the amount of 
Xia further teaches the processor configured to determine if the amount of pressure reaches a predetermined amount of pressure and cause movement of the retractor relative to the patient if the amount of pressure reaches the predetermined amount of pressure: 
(Paragraph [0034] of Xia. The teaching describes that the monitor 104 is a safety mechanism. When a detected sensor signal exceeds a pre-established threshold, then in addition to the alarm system being activated, a safety mechanism is also activated. This may include automatically controlling the retractor to relieve pressure on the tissue.)
Xia does not explicitly disclose wherein the processor is configured to receive data indicative of an ultrasound image of the tissue of the patient that is taken in real time with the retraction of the tissue during the performance of the surgical procedure on the patient, the ultrasound image indicating segmentation of the tissue and thereby indicating location of the retractor in a desired plane. 
However, To teaches generating data indicative of an ultrasound image of the tissue of the patient that is taken in real time with the retraction of the tissue during the performance of the surgical procedure on the patient:
(Paragraphs [0072], [0089], [0090] and [0097] of To. The teaching describes retractor cannula device 100 with a distal end 106. The distal end 106 may be coupled to a retractor assembly 116 having two or more configurations, including an open configuration and a closed configuration. Device 100 may facilitate the 
To further teaches using ultrasound to determine the location of the retractor in a desired tissue plane:
(Paragraphs [0090]-[0092] of To. The teaching describes that a trocar may be guided using fluoroscopic or other external imaging modality to place the trocar in proximity to a treatment area. In other embodiments, a tubular trocar may be used. From the final trocar position, the retractor cannula device 100 may be passed through a channel or lumen of the trocar and along the remaining distance to the therapy or treatment site using the onboard visualization capabilities. In other embodiments, the retractor cannula device 100 may have a rigid or fixed configuration, and may be manipulated by optionally manipulating the trocar to reach a desired location. The visualization channel 128 or the distal 
It would have been obvious to one of ordinary skill in the art before the time of invention to add to the data received by the processor of Xia, the ultrasound data generated by the retractor sensors of the teaching of To. Paragraphs [0090] and [0091] of To describe that the usage of ultrasound in surgical procedures that involve a retractor benefit from the information that the data provides. Specifically, a patient is safer with this data being generated and received by a user of the retractor device so as to avoid delicate structures that the retractor is coming into contact with. Incorporating this data into the data Xia already collects from its sensors would have provided a more accurate understanding of the patient safety while in the procedure. One of ordinary skill in the art would have added to the teaching of Xia, the teaching of To based on this incentive without yielding unexpected results. 
The combined teaching of Xia and To does not explicitly teach an ultrasound segmenting the patient’s tissue to determine a location.
However Toma teaches using ultrasound to segment patient tissue to ensure that a medical device is in a correct location. 
(Paragraph [0091] of Toma. The teaching describes a microbubble treatment that is used to visualize the vasculature of a patient. To do this, a user must insert an intravascular ultrasound catheter capable of emitting ultrasound radially within the patient’s tissue. When placed correctly, the IV catheter will show in the ultrasound in, for example, an arterial segment where the treatment is targeted. This means that the ultrasound contains information indicative of the IV being 
It would have been obvious to one of ordinary skill in the art before the time of invention to add to the combined teaching of Xia and To, the ultrasound segment teachings of Toma. Paragraph [0091] of Toma demonstrates that the ultrasound information collected from the patient is used to determine that the catheter for delivering therapy to the patient is in the correct location. If the catheter was in the incorrect place, the desired therapy would not have been effective to treat the patient. Accordingly, this teaching demonstrates that knowing the segment of tissue that a medical device is in is critically important for the effective administration of the therapy desired. One of ordinary skill in the art would have seen this teaching and been able to add it to the combined teaching of Xia and To to improve the therapy delivered to the patient by the retractor. One of ordinary skill in the art would have added to the combined teaching of Xia and To, the teaching of Toma based on this incentive without yielding unexpected results. 
As per claim 29, 
The combined teaching of Xia, To and Toma teaches the limitations of claim 27,
Xia further teaches wherein the processor is configured to maintain position of the retractor relative to the patient if the amount of pressure does not reach the predetermined threshold amount of pressure: 
(Paragraphs [0026]-[0031] and [0049] of Xia. The teaching describes determining the time what has elapsed during a surgical procedure, the distance between the first and second retractor portions, and the amount of pressure being applied to the tissue of a patient. The monitor 104 may compare the received information with the stored threshold. If the received information exceeds the threshold, the monitor may give a warning. For example, the warning may be activated when a pressure greater than 100 mmHg has been 
As per claim 30, 
The combined teaching of Xia, To and Toma teaches the limitations of claim 27, 
Xia further teaches further comprising a sensor to sense a physical characteristic of the patient during the performance of the surgical procedure, wherein the processor is configured to use the sensed physical characteristic in determining if the amount of pressure reaches the predetermined amount of pressure:
(Paragraphs [0026]-[0031] and [0049] of Xia. The teaching describes determining the time what has elapsed during a surgical procedure, the distance between the first and second retractor portions, and the amount of pressure being applied to the tissue of a patient. The monitor 104 may compare the received information with the stored threshold. If the received information exceeds the threshold, the monitor may give a warning. For example, the warning may be activated when a pressure greater than 100 mmHg has been sustained for more than 15 minutes or when a pressure greater than 50 mmHg has been sustained for more than 30 minutes. It would follow with the parameter of tissue separation that a certain amount of pressure for these time periods does not exceed thresholds would be configured to sustain the pressure of the retractor based on the sensing of this physical characteristic.)
As per claim 32, 
The combined teaching of Xia, To and Toma teaches the limitations of claim 27, 
Xia further teaches further comprising the retractor:
(Paragraph [0021] of Xia. The teaching describes that a physical retractor is connected to the processing system.)
Claims 25, 31 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xia, To and Toma in further view of Buckner et al. (US 2006/0025656; herein referred to as Buckner).
As per claim 25, 
The combined teaching of Xia, To and Toma teaches the limitations of claim 22, 
The combined teaching of Xia, To and Toma does not explicitly teach wherein the predetermined amount of tissue correlates to pain experienced by patients following previously performed surgeries. 
However, Buckner teaches a predetermined amount of tissue retraction correlates with to pain experienced by patients following previously performed surgeries:
(Paragraph [0025] of Buckner. The teaching describes that retraction device 100 may be used to perform empirical studies of incised tissue with various imparted or experienced forces, stresses, or strains, or rates thereof, while evaluating the effect thereof, during and after particular operative procedures requiring such a device 100 to be used. Such studies and the device 100 may allow, for example, minimally invasive approaches for some cardiac surgical procedures, without complete separation of the sternal bone or other tissue being retracted. That is, for instance, gradual retraction of the sternal bone with force monitoring as provided by the device 100 may provide a surgeon with real-time information as to what extent and at what rate that the incised bone can be retracted without causing fracture or other damage, thereby avoiding or minimizing drawbacks of such a procedure by minimizing required post-operative 
It would have been obvious to one of ordinary skill in the art before the time of invention to modify the utilization of retractor pressure as compared to a threshold for a patient undergoing a surgical procedure of the combined teaching of Xia, To and Toma so as to utilize data gathered from patients undergoing surgical procedures to determine parameters as taught by Buckner, with the motivation of determining a more optimal manner for accomplishing retraction of an incision. Please see paragraph [0007] of Buckner. One of ordinary skill in the art would have modified the combined teaching of Xia, To and Toma with the teaching of Buckner based on this incentive without yielding unexpected results.
As per claim 31, 
The combined teaching of Xia, To and Toma teaches the limitations of claim 27, 
The combined teaching of Xia, To and Toma does not explicitly teach wherein the predetermined amount of pressure correlates to pain experienced by patients following previously performed surgeries.
However Buckner teaches a predetermined amount of pressure on tissue being retracted correlates with to pain experienced by patients following previously performed surgeries:
 (Paragraph [0025] of Buckner. The teaching describes that retraction device 100 may be used to perform empirical studies of incised tissue with various imparted or experienced forces, stresses, or strains, or rates thereof, while evaluating the effect thereof, during and after particular operative procedures 
It would have been obvious to one of ordinary skill in the art before the time of invention to modify the utilization of retractor pressure as compared to a threshold for a patient 
As per claim 36, 
The combined teaching of Xia, To, Toma and Buckner teaches the limitations of claim 25. 
Buckner further teaches wherein the processor is also configured to execute instructions to correlate the location of the retractor with pain level of the patient following the performance of the surgical procedure on the patient:
(Paragraph [0025] of Buckner. The teaching describes that retraction device 100 may be used to perform empirical studies of incised tissue with various imparted or experienced forces, stresses, or strains, or rates thereof, while evaluating the effect thereof, during and after particular operative procedures requiring such a device 100 to be used. Such studies and the device 100 may allow, for example, minimally invasive approaches for some cardiac surgical procedures, without complete separation of the sternal bone or other tissue being retracted. That is, for instance, gradual retraction of the sternal bone with force monitoring as provided by the device 100 may provide a surgeon with real-time information as to what extent and at what rate that the incised bone can be retracted without causing fracture or other damage, thereby avoiding or minimizing drawbacks of such a procedure by minimizing required post-operative stabilization and post-operative pain, as well as decreasing the required healing 
The combined teaching of Xia, To, Toma and Buckner does not explicitly teach the processor is configured to execute instructions to adjust the predetermined threshold amount of time based on the pain level of the patient. 
However Xia teaches that the parameters of pressure being placed on tissue and the amount of time that the pressure is being applied are configurable variables:
(Paragraphs [0040], [0041] and [0049] of Xia. The teaching describes that the sensor system 210 is attached to the first arm 114, but may be configured to attach to any suitable portion on the retractor 102. In some embodiments, the sensor 150 is built into or embedded within the body 212 such that the sensor 150 is applied against the retractor 102 and configured to measure a particular parameter of the retractor 102. In some embodiments, the monitor stores a threshold value for the retractor that coincides with a value beyond which there is an increased risk of tissue damage. The monitor may compare the received information with the stored threshold. If the received information exceeds the threshold, the monitor may give a warning as discussed above. For example, the warning may be activated with a pressure greater than 100 mmHg has been sustained for more than 15 minutes or when a pressure greater than 50 mmHg has been sustained for more than 30 minutes.)
Buckner teaches that these parameters can be optimized to reduce patient pain for a given procedure. (See citation of Buckner above)
Accordingly, it would have been obvious to one of ordinary skill in the art before the time of invention to modify the pressure and time variables of the combined teaching of Xia, To, Toma and Buckner to accommodate optimal patient experience after surgery as taught by Buckner. The obviousness of combining Buckner with the combined teaching of Xia, To and Toma have already been established above. Accordingly, one of ordinary skill in the art would have been able to, after such a combination, change the parameters of Xia to allow the improvements of Buckner to take effect in subsequent surgeries. One of ordinary skill in the art would have made this modification in the combined teaching of Xia, To, Toma and Buckner based on this incentive without yielding unexpected results. 
Xia further teaches the processor is configured to be operatively coupled to a second retractor retracting second tissue during a performance of a second surgical procedure on a second patient:
(Paragraphs [0006] and [0021] of Xia. The teaching describes a surgical retractor system which may include a retractor, a sensor, and a processing system. The sensor is disposed on the retractor and is configured to measure a parameter indicative of at least one characteristic of the tissue adjacent the first or the second blade. The processing system is in communication with the sensor and configured and arranged to receive information from the sensor indicative of the measured parameter. This establishes a processor that is operatively coupled to a retractor. The processing system 103 that, in an embodiment, includes a monitor 104 and a console, such as a computer system 106.)
Xia further teaches after the adjustment, the processor is configured to execute instructions to: determine an amount of the retraction of the second tissue. 
(Paragraphs [0026]-[0031] of Xia. The teaching describes determining the time that has elapsed during a surgical procedure, the distance between the first and second retractor portions, and the amount of pressure being applied to the tissue of a patient.)
Xia further teaches after the adjustment, the processor is configured to execute instructions to: determine if the amount of second tissue retraction reaches the adjusted predetermined amount of tissue and cause movement of the second retractor relative to the second patient if the amount of tissue retraction reaches the adjusted predetermined amount of tissue: 
(Paragraph [0034] of Xia. The teaching describes that the controller determines a threshold pressure that is to be applied to a patient’s tissue. When the pressure 
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xia, Gertner and To in further view of Toma. 
As per claim 33, 
The combined teaching of Xia, Gertner and To teaches the limitations of claim 21. 
To further teaches generating data indicative of an ultrasound image of the tissue of the patient that is taken in real time with the retraction of the tissue during the performance of the surgical procedure on the patient:
(Paragraphs [0072], [0089], [0090] and [0097] of To. The teaching describes retractor cannula device 100 with a distal end 106. The distal end 106 may be coupled to a retractor assembly 116 having two or more configurations, including an open configuration and a closed configuration. Device 100 may facilitate the positioning of an instrument in a targeted area. For example, the instrument may be steered using information, such imaging or physiological information, provided by the instrument. The image may come from a fiber optic line or bundle, or a data device such as a camera placed on the distal end of the instrument, or from a sensor or combination of sensors. The visualization channel 128 or the distal end 106 of the device 100 may include a sensor used to generate images or identify tissue or tissue characteristics. In one example, the sensor utilizes acoustic energy to generate the image, similar to diagnostic ultrasound. Embodiments of the atraumatic retractor assembly 116 may also be used to assist with or perform therapy or treatment, shield surrounding tissue or provide access for other devices. The atraumatic retractor assembly 116 may be positioned at the surgical or treatment site in a compact or stowed condition. This demonstrates that the device disclosed is capable of generating ultrasound 
To further teaches using ultrasound to determine the location of the retractor in a desired tissue plane:
(Paragraphs [0090]-[0092] of To. The teaching describes that a trocar may be guided using fluoroscopic or other external imaging modality to place the trocar in proximity to a treatment area. In other embodiments, a tubular trocar may be used. From the final trocar position, the retractor cannula device 100 may be passed through a channel or lumen of the trocar and along the remaining distance to the therapy or treatment site using the onboard visualization capabilities. In other embodiments, the retractor cannula device 100 may have a rigid or fixed configuration, and may be manipulated by optionally manipulating the trocar to reach a desired location. The visualization channel 128 or the distal end 106 of the device 100 may include a sensor used to generate images or identify tissue or tissue characteristics. In one example, the sensor utilizes acoustic energy to generate the image, similar to diagnostic ultrasound. This constitutes determining the location of a retractor in a desired tissue plane through ultrasound.)
The combined teaching of Xia, Gertner and To does not explicitly teach an ultrasound segmenting the patient’s tissue to determine a location.
However Toma teaches using ultrasound to segment patient tissue to ensure that a medical device is in a correct location. 
(Paragraph [0091] of Toma. The teaching describes a microbubble treatment that is used to visualize the vasculature of a patient. To do this, a user must insert an intravascular ultrasound catheter capable of emitting ultrasound radially within the patient’s tissue. When placed correctly, the IV catheter will show in the 
It would have been obvious to one of ordinary skill in the art before the time of invention to add to the combined teaching of Xia, Gertner and To, the ultrasound segment teachings of Toma. Paragraph [0091] of Toma demonstrates that the ultrasound information collected from the patient is used to determine that the catheter for delivering therapy to the patient is in the correct location. If the catheter was in the incorrect place, the desired therapy would not have been effective to treat the patient. Accordingly, this teaching demonstrates that knowing the segment of tissue that a medical device is in is critically important for the effective administration of the therapy desired. One of ordinary skill in the art would have seen this teaching and been able to add it to the combined teaching of Xia, Gertner and To to improve the therapy delivered to the patient by the retractor. One of ordinary skill in the art would have added to the combined teaching of Xia, Gertner and To, the teaching of Toma based on this incentive without yielding unexpected results.
Claims 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xia, Gertner, To and Toma in further view of Buckner.
As per claim 34, 
The combined teaching of Xia, Gertner and To and Toma teaches the limitations of claim 33. 
The combined teaching of Xia, Gertner and To and Toma does not explicitly teach wherein the processor is also configured to execute instructions to correlate the location of the retractor with pain level of the patient following the performance of the surgical procedure on the patient. 
However Buckner teaches a predetermined amount of pressure on tissue being retracted correlates with to pain experienced by patients following previously performed surgeries:
 (Paragraph [0025] of Buckner. The teaching describes that retraction device 100 may be used to perform empirical studies of incised tissue with various imparted or experienced forces, stresses, or strains, or rates thereof, while evaluating the effect thereof, during and after particular operative procedures requiring such a device 100 to be used. Such studies and the device 100 may allow, for example, minimally invasive approaches for some cardiac surgical procedures, without complete separation of the sternal bone or other tissue being retracted. That is, for instance, gradual retraction of the sternal bone with force monitoring as provided by the device 100 may provide a surgeon with real-time information as to what extent and at what rate that the incised bone can be retracted without causing fracture or other damage, thereby avoiding or minimizing drawbacks of such a procedure by minimizing required post-operative stabilization and post-operative pain, as well as decreasing the required healing time. Preliminary studies have shown, as presented in FIG. 4, that the applied retraction force or stress decreases according to a relaxation relation over time. In one instance, sternal bone forces showed about 30% relaxation in stress over a period of about 2 minutes, thereby indicating that gradual force-controlled retraction could facilitate an improved retraction procedure with reduced risk of fracture or other undesired separation. In another instance, peak forces were reduced by about 28.0%, average forces were reduced about 26.6%, and rib fractures were reduced from five to one, using force-controlled retraction during lateral thoracotomy on live sheep. This establishes a device able to measure the amount of tissue that is able to be retracted and present real-time information to 
It would have been obvious to one of ordinary skill in the art before the time of invention to modify the utilization of retractor pressure as compared to a threshold for a patient undergoing a surgical procedure of the combined teaching of Xia, Gertner and To and Toma so as to utilize data gathered from patients undergoing surgical procedures to determine parameters as taught by Buckner, with the motivation of determining a more optimal manner for accomplishing retraction of an incision. Please see paragraph [0007] of Buckner. One of ordinary skill in the art would have modified the combined teaching of Xia, Gertner and To and Toma with the teaching of Buckner based on this incentive without yielding unexpected results.
As per claim 35, 
The combined teaching of Xia, Gertner, To, Toma and Buckner teaches the limitations of claim 34.
Buckner further teaches wherein the predetermined threshold amount of time correlates to pain experienced by patients following previously performed surgeries, the predetermined amount of tissue correlates to the pain experienced by patients following previously performed surgeries, and the predetermined amount of pressure correlates to pain experienced by patients following previously performed surgeries: 
(Paragraph [0025] of Buckner. The teaching describes that retraction device 100 may be used to perform empirical studies of incised tissue with various imparted or experienced forces, stresses, or strains, or rates thereof, while evaluating the effect thereof, during and after particular operative procedures 
The combined teaching of Xia, Gertner, To, Toma and Buckner does not explicitly teach the processor is configured to execute instructions to adjust at least one of the predetermined threshold amount of time, the predetermined amount of tissue, and the predetermined amount of pressure based on the pain level of the patient. 
However Xia teaches that the parameters of pressure being placed on tissue and the amount of time that the pressure is being applied are configurable variables:
(Paragraphs [0040], [0041] and [0049] of Xia. The teaching describes that the sensor system 210 is attached to the first arm 114, but may be configured to attach to any suitable portion on the retractor 102. In some embodiments, the sensor 150 is built into or embedded within the body 212 such that the sensor 150 is applied against the retractor 102 and configured to measure a particular parameter of the retractor 102. In some embodiments, the monitor stores a threshold value for the retractor that coincides with a value beyond which there is an increased risk of tissue damage. The monitor may compare the received information with the stored threshold. If the received information exceeds the threshold, the monitor may give a warning as discussed above. For example, the warning may be activated with a pressure greater than 100 mmHg has been sustained for more than 15 minutes or when a pressure greater than 50 mmHg has been sustained for more than 30 minutes.)
Buckner teaches that these parameters can be optimized to reduce patient pain for a given procedure. (See citation of Buckner above
Accordingly, it would have been obvious to one of ordinary skill in the art before the time of invention to modify the pressure and time variables of the combined teaching of Xia, Gertner, To, Toma and Buckner to accommodate optimal patient experience after surgery as taught by Buckner. The obviousness of combining Buckner with the combined teaching of Xia, Gertner, To and Toma have already been established above. Accordingly, one of ordinary skill in the art would have been able to, after such a combination, change the parameters of Xia to allow the improvements of Buckner to take effect in subsequent surgeries. One of ordinary skill in the art would have made this modification in the combined teaching of Xia, Gertner, To, Toma and Buckner based on this incentive without yielding unexpected results. 
Xia further teaches after the adjustment, the processor is configured to be operatively coupled to a second retractor and configured to execute instructions to: determine at least one of a time length of the second retractor retracting tissue during a performance of a surgical procedure on a patient, an amount of tissue retraction, and an amount of pressure being placed on at least one of tissue and nerves as a result of the retraction: 
(Paragraphs [0026]-[0031] of Xia. The teaching describes determining the time that has elapsed during a surgical procedure, the distance between the first and second retractor portions, and the amount of pressure being applied to the tissue of a patient.)
Xia further teaches after the adjustment, the processor is configured to be operatively coupled to a second retractor and configured to execute instructions to: determine if any one or more of the time length reaches the adjusted predetermined threshold amount of time, the amount of tissue retraction reaches the adjusted predetermined amount of tissue, and the amount of tissue retraction reaches the adjusted predetermined amount of tissue, and the amount of pressure reaches the adjusted predetermined amount of pressure and cause movement of the retractor relative to the patient if any one or more 
(Paragraph [0034] of Xia. The teaching describes that the controller determines a threshold pressure that is to be applied to a patient’s tissue. When the pressure exceeds the predetermined threshold, the controller would cause movement of the first and second retractor to correct the parameter.)

Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered.
Applicant’s arguments pertaining to rejections under 35 U.S.C. 112 with regard to written description and enablement are persuasive. The applicant has deleted and/or cancelled claim language that resulted in this rejection being made. Accordingly, these rejections are hereby withdrawn. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are not persuasive:
The applicant argues that Xia and To does not teach the amended claim language of claims 22 and 27. The applicant further elaborates and appears to suggest that To does not teach an ultrasound, let alone an ultrasound that identifies tissue or tissue characteristics. 
The examiner respectfully disagrees with this suggestion. The examiner relies on To to teach the receipt of ultrasound data. To is very clear that diagnostic imaging modalities are used to determine the location of their recited retractor. The statement of acoustic energy similar to diagnostic ultrasound is substantially equivalent to ultrasound imaging modalities and the examiner has interpreted the reference as such. With this in mind, the examiner acknowledges that To does 
The examiner notes here that while claims 2-11, 21, 23 and 28 were indicated as free of prior art, the claim amendments to at least claim 3 have resulted in new grounds of rejections to be placed on pending claims 2-7, 9-11 and 21. 
The applicant’s remaining arguments are rendered moot in light of the foregoing arguments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        

	/Victoria P Augustine/                              Supervisory Patent Examiner, Art Unit 3686